DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 6, 7, 8, 9, 6, 6, 6, 7, 8, 9 of U.S. Patent No. 10,605,096 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.

For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 1
	A blade comprising an airfoil defined by a concave pressure side outer wall and a convex suction side outer wall that connect along leading and trailing edges and, therebetween, form a radially extending chamber for receiving a flow of a coolant, the blade further comprising: 

	a rib configuration including: 

	a leading edge transverse rib connecting the pressure side outer wall and the suction side outer wall and partitioning the radially extending chamber into a leading edge passage within the leading edge of the airfoil and a central passage adjacent to the leading edge passage; and 

	a camber line rib connecting to a selected one of the pressure side outer wall or the suction side outer wall at a point aft of the leading edge transverse rib causing the central passage to extend towards the selected one of the pressure side outer wall or the suction side outer wall; 

	wherein the camber line rib includes: 

	a pressure side camber line rib residing near the pressure side outer wall and connected to the pressure side outer wall at a point aft of the leading edge transverse rib causing the central passage to extend towards the pressure side outer wall, the pressure side camber line rib extending radially so to connect with the pressure side outer wall along at least a majority of a radial height of the airfoil, wherein a leading end of the pressure side camber line rib connects directly to the pressure side outer wall; and 

	a suction side camber line rib residing near the suction side outer wall and connected to the suction side outer wall at a point aft of the leading edge transverse rib causing the central passage to extend towards the suction side outer wall, the suction side camber line rib extending radially so to connect with the suction side outer wall along at least a majority of the radial height of the airfoil, wherein a leading end of the suction side camber line rib connects directly to the suction side outer wall; 

	wherein, at a location where the central passage extends towards the suction side outer wall and the pressure side outer wall, a width tf is defined between outermost extents of the central passage and a width ta is defined between outer surfaces of the suction side outer wall and the pressure side outer wall, and wherein a ratio of the width tf to the width ta ranges from 40% to 70%.
	A blade comprising an airfoil defined by a concave pressure side outer wall and a convex suction side outer wall that connect along leading and trailing edges and, therebetween, forming a radially extending chamber for receiving a flow of a coolant, the blade further comprising:

	a rib configuration including:

	a leading edge transverse rib connecting the pressure side outer wall and the suction side outer wall and partitioning the radially extending chamber into a leading edge passage within the leading edge of the airfoil and a central passage adjacent to the leading edge passage;

a suction side camber line rib connected to the suction side outer wall at a point aft of the leading edge transverse rib causing the central passage to extend towards the suction side outer wall, 





a pressure side camber line rib directly connected to the leading edge transverse rib creating a pressure side flow passage opposite the central passage extension towards the suction side outer wall.

















wherein a leading end of the suction side camber line rib connects directly to the suction side outer wall; and

(Note: order of claim limitations has been altered for easier comparison).


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.

For claims 2-17, the recited limitations are contained in patent claims 1, 2, 3, 4, 5, 6, 6, 7, 8, 9, 6, 6, 6, 7, 8, 9, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a pressure side flow passage” and depends from claim 1 which recites “a pressure side flow passage.” It is not clear if a pressure side flow passage in claim 3 refers to an additional and different pressure side flow passage to the one recited in claim 1 or to the same pressure side flow passage.
Furthermore, claim 3 recites the limitation "the suction side flow passage." There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites “a pressure side flow passage” and depends from claim 7 which recites “a pressure side flow passage.” It is not clear if a pressure side flow passage in claim 9 refers to an additional and different pressure side flow passage to the one recited in claim 7 or to the same pressure side flow passage.
Furthermore, claim 9 recites the limitation "the suction side flow passage." There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites “a pressure side flow passage” and depends from claim 13 which recites “a pressure side flow passage.” It is not clear if a pressure side flow passage in claim 15 refers to an additional and different pressure side flow passage to the one recited in claim 13 or to the same pressure side flow passage.
Furthermore, claim 15 recites the limitation "the suction side flow passage." There is insufficient antecedent basis for this limitation in the claim.

Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 9-10 ,12-13 and 15-16 (as far as claims 3, 9 and 15 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al – hereafter Lee – (US 7,217,092 B2).

Regarding claim 1, Lee teaches a blade (Fig.3) comprising an airfoil defined by a concave pressure side outer wall (Fig.3, 46) and a convex suction side outer wall (Fig.3, 44) that connect along leading (Fig.3, 48) and trailing (Fig.3, not labeled) edges and, therebetween, forming a radially extending chamber (column 3 line 4-5; cavity) for receiving a flow of a coolant (column 3 line 4-9; plurality of cooling chambers forming cooling circuits), the blade further comprising:
a rib configuration (Fig.3, 70) including:
a leading edge transverse rib (Fig.3, rib 70 dividing chambers/passages 140 and 142) connecting the pressure side outer wall and the suction side outer wall and partitioning the radially extending chamber into a leading edge passage (Fig.3, 142) within the leading edge of the airfoil and a central passage (Fig.3, 140) adjacent to the leading edge passage;
a suction side camber line rib (Fig.3, rib 70 dividing chambers/passages 110 and 140) connected to the suction side outer wall at a point aft of the leading edge transverse rib causing the central passage to extend towards the suction side outer wall (Fig.3), wherein a leading end of the suction side camber line rib connects directly to the suction side outer wall (Fig.3); and
a pressure side camber line rib (Fig.3, rib 70 dividing chambers/passages 90 and 140) directly connected to the leading edge transverse rib creating a pressure side flow passage (Fig.3, 90) opposite the central passage extension towards the suction side outer wall (Fig.3).

Regarding claim 3, Lee further teaches the pressure side outer wall and the pressure side camber line rib define a pressure side flow passage (Fig.3, 90) therebetween, and wherein the suction side outer wall and the suction side camber line rib define the suction side flow passage (Fig.3, 110) therebetween.

Regarding claim 4, Lee further teaches the leading edge transverse rib includes a crossover passage (Fig.3, 144) between the leading edge passage and the central passage (Fig.3).

Regarding claim 6, Lee further teaches the blade comprises one of a turbine rotor blade (column 2 line 46-49) or a turbine stator blade.

Regarding claim 7, Lee further teaches a turbine (Fig.1) comprising:
a blade (Fig.3) including an airfoil defined by a concave pressure side outer wall (Fig.3, 46) and a convex suction side outer wall (Fig.3, 44) that connect along leading (Fig.3, 48) and trailing (Fig.3, not labeled) edges and, therebetween, forming a radially extending chamber (column 3 line 4-5; cavity) for receiving a flow of a coolant (column 3 line 4-9; plurality of cooling chambers forming cooling circuits);
a rib configuration (Fig.3, 70) within the blade including:
a leading edge transverse rib (Fig.3, rib 70 dividing chambers/passages 140 and 142) connecting the pressure side outer wall and the suction side outer wall and partitioning the radially extending chamber into a leading edge passage (Fig.3, 142) within the leading edge of the airfoil and a central passage (Fig.3, 140) adjacent to the leading edge passage;
a suction side camber line rib (Fig.3, rib 70 dividing chambers/passages 110 and 140) connected to the suction side outer wall at a point aft of the leading edge transverse rib causing the central passage to extend towards the suction side outer wall (Fig.3), wherein a leading end of the suction side camber line rib connects directly to the suction side outer wall (Fig.3); and
a pressure side camber line rib (Fig.3, rib 70 dividing chambers/passages 90 and 140) directly connected to the leading edge transverse rib creating a pressure side flow passage (Fig.3, 90) opposite the central passage extension towards the suction side outer wall (Fig.3).

Regarding claim 9, Lee further teaches the pressure side outer wall and the pressure side camber line rib define a pressure side flow passage (Fig.3, 90) therebetween, and wherein the suction side outer wall and the suction side camber line rib define the suction side flow passage (Fig.3, 110) therebetween.

Regarding claim 10, Lee further teaches the leading edge transverse rib includes a crossover passage (Fig.3, 144) between the leading edge passage and the central passage.

Regarding claim 12, Lee further teaches the blade comprises one of a turbine rotor blade (column 2 line 46-49) or a turbine stator blade.

Regarding claim 13, Lee further teaches a turbine rotor blade (column 2 line 46-49) comprising an airfoil defined by a concave pressure side outer wall (Fig.3, 46) and a convex suction side outer wall (Fig.3, 44) that connect along leading (Fig.3, 48) and trailing (Fig.3, not labeled) and, therebetween, forming a radially extending chamber (column 3 line 4-5; cavity) for receiving a flow of a coolant (column 3 line 4-9; plurality of cooling chambers forming cooling circuits), the turbine rotor blade further comprising:
a rib configuration (Fig.3, 70) within the turbine rotor blade including:
a leading edge transverse rib (Fig.3, rib 70 dividing chambers/passages 140 and 142) connecting the pressure side outer wall and the suction side outer wall and partitioning the radially extending chamber into a leading edge passage (Fig.3, 142) within the leading edge of the airfoil and a central passage (Fig.3, 140) adjacent to the leading edge passage;
a suction side camber line rib (Fig.3, rib 70 dividing chambers/passages 110 and 140) connected to the suction side outer wall at a point aft of the leading edge transverse rib causing the central passage to extend towards the suction side outer wall (Fig.3), wherein a leading end of the suction side camber line rib connects directly to the suction side outer wall (Fig.3); and
a pressure side camber line rib (Fig.3, rib 70 dividing chambers/passages 90 and 140) directly connected to the leading edge transverse rib creating a pressure side flow passage (Fig.3, 90) opposite the central passage extension towards the suction side outer wall (Fig.3).

Regarding claim 15, Lee further teaches the pressure side outer wall and the pressure side camber line rib define a pressure side flow passage (Fig.3, 90) therebetween, and wherein the suction side outer wall and the suction side camber line rib define the suction side flow passage (Fig.3, 110) therebetween.

Regarding claim 16, Lee further teaches the leading edge transverse rib includes a crossover passage (Fig.3, 144) between the leading edge passage and the central passage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al – hereafter Lee – (US 7,217,092 B2).

Regarding claims 2, 8 and 14, Lee teaches all the limitations of claims 1, 7 and 13, respectively, see above, and further teaches at a location where the central passage extends towards the suction side outer wall and the pressure side outer wall, a width tf is defined between outermost extents of the central passage and a width ta is defined between outer surfaces of the suction side outer wall and the pressure side outer wall (Fig.3), however, does not explicitly teach wherein a ratio of the width tf to the width ta ranges from 40% to 70%. 
Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the airfoil of Lee by having a ratio of the width tf to the width ta ranges from 40% to 70% because Spangler’s airfoil would perform similarly to the claimed airfoil when having the claimed relative dimension range.

Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al – hereafter Lee – (US 7,217,092 B2) as applied to claims 1, 7 and 13 above, and further in view of Tibbott et al – hereafter Tibbott – (US 9,605,544 B2; also published as US 20150044029 A1).

Regarding claims 5, 11 and 17, Lee teaches all the limitations of claims 1, 7 and 13, respectively, see above, however, does not teach the pressure side camber line rib and the suction side camber line rib have a wavy profile.
Tibbott teaches an aerofoil component of a gas turbine engine has an aerofoil portion which spans, in use, a working gas annulus of the engine (abstract). Tibbott further teaches the aerofoil having a camber line rib (Fig.4, 208) with a wavy profile; the camber line rib with a wavy profile can reduce stress concentrations in cavity fillets (column 4 lines 4-9) between the camber line ribs and an outer wall of the aerofoil.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the airfoil of Lee by having the pressure side camber line rib and the suction side camber line rib have a wavy profile based on the teachings of Tibbott because this can reduce stress concentrations in cavity fillets between the camber line ribs and respective outer walls of the aerofoil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745